Case 2:20-cv-07063-VAP-AFM Document 1 Filed 08/06/20 Page 1 of 14 Page ID #:1



   1   CAMUTI LAW GROUP APC
       Nathan B. Camuti, CA Bar No. 300568
   2   33 Brookline
       Aliso Viejo, CA 92656
   3   Telephone: (949) 716-5565
       Email:       nate@camutilaw.com
   4

   5   Attorney for Plaintiffs
   6

   7

   8
                             UNITED STATES DISTRICT COURT
   9
                           CENTRAL DISTRICT OF CALIFORNIA
  10
                                       WESTERN DIVISION
  11

  12   KARINA RABIN, an individual;
       JARED RABIN, an individual; and                COMPLAINT FOR DAMAGES
  13   Hang-O-Matic, a partnership;
                                                      AND INJUNCTIVE RELIEF:
  14                 Plaintiff,                       1. COPYRIGHT INFRINGEMENT
  15          vs.                                        UNDER 17 U.S.C. §§ 501;
                                                      2. FALSE ADVERTISING UNDER
  16                                                     15 U.S.C. § 1125(a)(1)(B); and
       HANGMAN PRODUCTS, INC., a                      3. UNFAIR COMPETITION
  17   California Corporation; and DOES 1
       through 25, inclusive;                            UNDER Cal. Bus. & Prof. Code §§
  18                                                     17200 et al.
                     Defendants.
  19
                                                      DEMAND FOR TEMPORARY
  20                                                  RESTRAINING ORDER,
  21                                                  PRELIMINARY INJUNCTION,
                                                      AND
  22                                                  PERMANENT INJUNCTION
  23
                                                      DEMAND FOR JURY TRIAL
  24

  25

  26

  27

  28

                                                    1
       ___________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
Case 2:20-cv-07063-VAP-AFM Document 1 Filed 08/06/20 Page 2 of 14 Page ID #:2



   1         TO THIS HONORABLE COURT, ALL PARTIES, AND
   2   THEIR ATTORNEYS OF RECORD HEREIN:
   3         Plaintiffs, JARED RABIN, an individual, KARINA RABIN, an
   4   individual, and Hang-O-Matic, a partnership (individually JARED,
   5   KARINA, HANG-O-MATIC, or collectively PLAINTIFFS), by and
   6   through their undersigned counsel, complain against the above-named
   7   Defendants, HANGMAN PRODUCTS, INC., a California Corporation
   8   (HANGMAN or DEFENDANT), and DOES 1 through 25, inclusive, and
   9   all named Defendants for general, compensatory, punitive, exemplary,
  10   and statutory damages, attorneys’ fees and costs, and injunctive relief,
  11   resulting from DEFENDANTS’ unlawful and tortious conduct, and
  12   allege as follows:
  13                                          PARTIES
  14         1.     PLAINTIFF KARINA is an individual residing in Highlands
  15   Ranch, Colorado 80126.
  16         2.     PLAINTIFF JARED is an individual residing in Highlands
  17   Ranch, Colorado 80126.
  18         3.     HANG-O-MATIC is a partnership formed in California with
  19   a principal place of business in Highlands Ranch, Colorado 80126.
  20         4.     PLAINTIFFS are informed and believe, and on that basis
  21   allege, that DEFENDANT is a corporation formed under and pursuant
  22   to the laws of the State of California having a principal place of
  23   business at 685 East Cochran Street #180A, Simi Valley, California
  24   93065.
  25         5.     PLAINTIFFS do not presently know the true names and
  26   capacities of the Defendants sued herein as DOES 1 through 25,
  27   inclusive. PLAINTIFFS will seek leave of the court to amend this
  28   Complaint to allege said DEFENDANTS’ true names and capacities
                                                    2
       ___________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
Case 2:20-cv-07063-VAP-AFM Document 1 Filed 08/06/20 Page 3 of 14 Page ID #:3



   1   when ascertained.
   2                           JURISDICTION AND VENUE
   3         6.     This action arises under the federal copyright statute, 17
   4   U.S.C. §101 et seq., federal trademark statute (the “Lanham Act”), 15
   5   U.S.C. §1051 et seq., and under the statutory and common law of the
   6   State of California. This Court has subject matter jurisdiction over the
   7   federal copyright and false advertising claims pursuant to 15 U.S.C.
   8   §1121 and 28 U.S.C. §§ 1331, 1338, and 1367. This Court has pendent
   9   jurisdiction over the related California state law claims pursuant to 28
  10   U.S.C. §§ 1338 and 1367.
  11         7.     Venue is proper in this judicial district under 28 U.S.C. §
  12   1400(a) because this is the judicial district in which the DEFENDANT
  13   resides or may be found, and the district in which its agent resides or
  14   may be found.
  15                             FACTUAL ALLEGATIONS
  16         8.     In or around 2012, KARINA and JARED formed HANG-O-
  17   MATIC to distribute and sell the Hang-O-Matic, an all-in-one picture
  18   hanging tool.
  19         9.     In or around July 2013, HANG-O-MATIC began marketing
  20   and selling the Hang-O-Matic all-in-one picture hanging tool.
  21         10.    In or around March 2014, KARINA and JARED met Mr.
  22   Kumetz in person and discussed licensing their Hang-O-Matic product
  23   to Mr. Kumetz. Mr. Kumetz is the Chief Executive Officer and a
  24   Director of DEFENDANT Hangman Products, Inc.
  25         11.    In or around June 2016, PLAINTIFFS hired a designer to
  26   create a work-for-hire design for the packaging of their Hang-O-Matic
  27   product. The packaging includes a four-step process for using the
  28   product with each step illustrated by photographs. The last step is
                                                    3
       ___________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
Case 2:20-cv-07063-VAP-AFM Document 1 Filed 08/06/20 Page 4 of 14 Page ID #:4



   1   illustrated by a photograph depicting JARED hanging a picture on a
   2   wall.
   3           12.   JARED registered the copyright in the product packaging
   4   with the copyright office on August 28, 2017. The copyright registration
   5   number is TX0008454936.
   6           13.   In or around June 2017, KARINA changed the Hang-O-
   7   Matic website to include the new packaging for the Hang-O-Matic
   8   product and the three-step process for using the Hang-O-Matic tool.
   9           14.   KARINA registered the copyright in the website design with
  10   the copyright office on August 28, 2017. The copyright registration
  11   number is TX0008456353.
  12           15.   JARED’s registered copyright is a valid and subsisting
  13   copyright in full force and effect.
  14           16.   KARINA’s registered copyright is a valid and subsisting
  15   copyright in full force and effect.
  16           17.   On or around April 27, 2018, KARINA and JARED met with
  17   Michael Van Horst, inventor of a picture hanging machine, at
  18   MTCEXPO, a media, technology, and commerce tradeshow, in San
  19   Diego, California.
  20           18.   Following their meeting with Mr. Van Horst, PLAINTIFFS
  21   offered to license Mr. Van Horst’s picture hanging invention. Mr. Van
  22   Horst declined the offer.
  23           19.   PLAINTIFFS are informed and believe, and on that basis
  24   allege, that HANGMAN licensed Mr. Van Horst’s picture hanging
  25   invention in or around October 2018.
  26           20.   PLAINTIFFS are informed and believe, and on that basis
  27   allege, that HANGMAN sells Mr. Van Horst’s invention as their
  28   product, Push & Hang.
                                                    4
       ___________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
Case 2:20-cv-07063-VAP-AFM Document 1 Filed 08/06/20 Page 5 of 14 Page ID #:5



   1         21.    PLAINTIFFS are informed and believe, and on that basis
   2   allege, HANGMAN began selling the Push & Hang device in or around
   3   January 2019.
   4         22.    PLAINTIFFS are informed and believe, and on that basis
   5   allege, that Mr. Van Horst is a spokesperson and representative of
   6   HANGMAN and has appeared to sell the Push & Hang device on behalf
   7   of HANGMAN on numerous occasions.
   8         23.    PLAINTIFFS are informed and believe, and on that basis
   9   allege, that Mr. Van Horst promotes the Push & Hang device on his
  10   personal social media accounts, including, at least, his Facebook
  11   account, https://www.facebook.com/mike.vanhorst, and his LinkedIn
  12   account, https://www.linkedin.com/in/mike-van-horst-563868162/.
  13         24.    HANGMAN’s Push & Hang product is a direct competitor to
  14   HANG-O-MATIC’s Hang-O-Matic product.
  15         25.    The packaging for HANGMAN’s Push & Hang includes
  16   instructions for a three-step process for using the product with each
  17   step illustrated by a photograph.
  18         26.    The third step of HANGMAN’s three-step process is shown
  19   on HANGMAN’s packaging by PLAINTIFFS’ photograph of JARED
  20   hanging a picture on a wall. The same photograph that appears on
  21   HANGMAN’s product packaging.
  22         27.    In or around January 2020, KARINA and JARED became
  23   aware that HANGMAN’s Push & Hang product with the infringing
  24   packaging was being sold in at various retailers.
  25         28.    DEFENDANT’s packaging is an unauthorized reproduction
  26   of KARINA’s registered copyright.
  27         29.    DEFENDANT’s packaging is an unauthorized reproduction
  28   of JARED’s registered copyright.
                                                    5
       ___________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
Case 2:20-cv-07063-VAP-AFM Document 1 Filed 08/06/20 Page 6 of 14 Page ID #:6



   1         30.    DEFENDANT’s packaging is an unauthorized derivative
   2   work based on KARINA’s registered copyright.
   3         31.    DEFENDANT’s packaging is an unauthorized derivative
   4   work based on JARED’s registered copyright.
   5         32.    DEFENDANT has sold and is selling Push & Hang products
   6   with infringing packaging to various retailers in the United States.
   7         33.    DEFENDANT has sold and is distributing and selling the
   8   Push & Hang product with infringing packaging to consumers through
   9   retailers including, but not limited to, Walmart, QVC, and the Home
  10   Shopping Network (HSN).
  11         34.    DEFENDANT has sold and is selling the Push & Hang
  12   product with infringing packaging direct to consumers through online
  13   ecommerce platforms including, but not limited to, Amazon.com.
  14         35.    DEFENDANT displayed the infringing Push & Hang
  15   product with infringing packaging on its website located at
  16   www.hangmanproducts.com.
  17         36.    DEFENDANT caused its Push & Hang products with
  18   infringing packaging to be displayed publicly at various retailers in the
  19   United States.
  20         37.    On or about March 23, 2020, KARINA and JARED, by and
  21   through counsel, sent DEFENDANT a cease and desist letter informing
  22   DEFENDANT of their infringing activities. PLAINTIFFS Demanded
  23   DEFENDANT immediately cease and desist its infringing activities
  24   and provide an accounting for its infringing activities.
  25         38.    DEFENDANT did not cease and desist its infringing
  26   activities. DEFENDANT’s agent, Mr. Van Horst, continues to post
  27   about infringing activities on social media accounts, including, at least,
  28   Facebook.
                                                    6
       ___________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
Case 2:20-cv-07063-VAP-AFM Document 1 Filed 08/06/20 Page 7 of 14 Page ID #:7



   1         39.    DEFENDANT willfully blinded itself to KARINA and
   2   JARED’s notification of its infringing activities and ignored KARINA
   3   and JARED’s cease and desist letter.
   4                            FIRST CLAIM FOR RELIEF
   5    COPYRIGHT INFRINGEMENT OF JARED’S COPYRIGHTED
   6                           WORK UNDER 17 U.S.C. §501
   7         40.    JARED owns the exclusive rights in the registered copyright
   8   for the Hang-O-Matic packaging. The Hang-O-Matic packaging
   9   includes a prominent photograph depicting JARED hanging a picture
  10   on a wall. The copyright registration number is TX0008454936.
  11         41.    PLAINTIFFS are informed and believe, and on that basis
  12   allege, DEFENDANT manufactures, imports, and sells the picture
  13   hanging product Push & Hang.
  14         42.    DEFENDANT’s Push & Hang packaging includes the same
  15   photograph of JARED that the Hang-O-Matic packaging shows. The
  16   photograph of JARED is prominently placed on the packaging.
  17         43.    The Push & Hang packaging is an unauthorized derivative
  18   work of JARED’s copyrighted work.
  19         44.    Each Push & Hang package is an unauthorized reproduction
  20   of JARED’s copyrighted work.
  21         45.    DEFENDANT has publicly displayed the infringing Push &
  22   Hang packaging.
  23         46.    DEFENDANT has caused the infringing Push & Hang
  24   packaging to be publicly displayed in various retailers in the United
  25   States.
  26         47.    DEFENDANT has sold the infringing Push & Hang
  27   packaging.
  28         48.    DEFENDANT’s actions are copyright infringement
                                                    7
       ___________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
Case 2:20-cv-07063-VAP-AFM Document 1 Filed 08/06/20 Page 8 of 14 Page ID #:8



   1   violation of 17 U.S.C. §§ 106 and 501.
   2         49.    PLAINTIFFS are informed and believe, and on that basis
   3   allege, that Steve Kumetz is the CEO and a Director of DEFENDANT.
   4   In that capacity, Mr. Kumetz is aware of the infringing Push & Hang
   5   packaging.
   6         50.    PLAINTIFFS are informed and believe, and on that basis
   7   allege, Mr. Kumetz has met and interacted with JARED. Mr. Kumetz
   8   knows that JARED is an owner of DEFENDANT’s competitor, HANG-
   9   O-MATIC.
  10         51.    DEFENDANT willfully infringed JARED’s copyrighted
  11   work.
  12         52.    DEFENDANT continues selling the infringing Push & Hang
  13   packaging.
  14         53.    The injuries and damages sustained by DEFENDANT have
  15   been directly and proximately caused by DEFENDANT’s unauthorized
  16   derivative work, reproduction, sale, public display of JARED’s
  17   copyrighted work.
  18         54.    PLAINTIFFS are entitled to actual damages and
  19   DEFENDANT’S profits or statutory damages under 17 U.S.C. § 504.
  20         55.    PLAINTIFFS are entitled to attorney’s fees under 17 U.S.C.
  21   §§ 412 and 505.
  22                          SECOND CLAIM FOR RELIEF
  23    COPYRIGHT INFRINGEMENT OF JARED’S COPYRIGHTED
  24                           WORK UNDER 17 U.S.C. §501
  25         56.    KARINA owns the exclusive rights in the registered
  26   copyright for the Hang-O-Matic website. The Hang-O-Matic website
  27   includes a prominent photograph depicting JARED hanging a picture
  28   on a wall. The copyright registration number is TX0008456353.
                                                    8
       ___________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
Case 2:20-cv-07063-VAP-AFM Document 1 Filed 08/06/20 Page 9 of 14 Page ID #:9



   1         57.    PLAINTIFFS are informed and believe, and on that basis
   2   allege, DEFENDANT manufactures, imports, and sells the picture
   3   hanging product Push & Hang.
   4         58.    DEFENDANT’s Push & Hang packaging includes the same
   5   photograph of JARED that the Hang-O-Matic packaging shows. The
   6   photograph of JARED is prominently placed on the packaging.
   7         59.    The Push & Hang packaging is an unauthorized derivative
   8   work of KARINA’s copyrighted work.
   9         60.    Each Push & Hang package is an unauthorized reproduction
  10   of KARINA’s copyrighted work.
  11         61.    DEFENDANT has publicly displayed the infringing Push &
  12   Hang packaging.
  13         62.    DEFENDANT has caused the infringing Push & Hang
  14   packaging to be publicly displayed in various retailers in the United
  15   States.
  16         63.    DEFENDANT continues selling the infringing Push & Hang
  17   packaging.
  18         64.    DEFENDANT’s actions are copyright infringement in
  19   violation of 17 U.S.C. §§ 106 and 501.
  20         65.    PLAINTIFFS are informed and believe, and on that basis
  21   allege, that Steve Kumetz is the CEO and a Director of DEFENDANT.
  22   In that capacity, Mr. Kumetz is aware of the infringing Push & Hang
  23   packaging.
  24         66.    PLAINTIFFS are informed and believe, and on that basis
  25   allege, Mr. Kumetz has met and interacted with JARED. Mr. Kumetz
  26   knows that JARED is an owner of DEFENDANT’s competitor, HANG-
  27   O-MATIC.
  28         67.    DEFENDANT willfully infringed and continues to infringe
                                                    9
       ___________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
Case 2:20-cv-07063-VAP-AFM Document 1 Filed 08/06/20 Page 10 of 14 Page ID #:10



    1   KARINA’s copyrighted work.
    2         68.    DEFENDANT continues selling the infringing Push & Hang
    3   packaging.
    4         69.    The injuries and damages sustained by DEFENDANT have
    5   been directly and proximately caused by DEFENDANT’s unauthorized
    6   derivative work, reproduction, sale, public display of KARINA’s
    7   copyrighted work.
    8         70.    PLAINTIFFS are entitled to actual damages and
    9   DEFENDANT’S profits or statutory damages under 17 U.S.C. § 504.
   10         71.    PLAINTIFFS are entitled to attorney’s fees under 17 U.S.C.
   11   §§ 412 and 505.
   12                            THIRD CLAIM FOR RELIEF
   13         FALSE ADVERTISING UNDER 15 U.S.C. §1125(a)(1)(B)
   14         72.    Plaintiff hereby incorporates the allegations set forth in the
   15   foregoing paragraphs as if fully set forth herein.
   16         73.    JARED owns the exclusive right JARED owns the exclusive
   17   right the copyrighted work embodied in the Hang-O-Matic packaging.
   18         74.    JARED’s copyright is registered and is valid and subsisting
   19   copyright in full force and effect.
   20         75.    DEFENDANT’s use of JARED’s image and copyrighted
   21   work in connection with the sale, offering for sale, provision, and
   22   advertising of DEFENDANT’s product is a false designation of origin or
   23   a false or misleading representation of fact. DEFENDANT’s use of
   24   JARED’s image and copyrighted work in commercial advertising or
   25   promotion, misrepresents the nature, characteristics, qualities, or
   26   geographic origin of DEFENDANT’s services or commercial activities.
   27   This false representation has been made in interstate commerce
   28   through, at least, DEFENDANT’s online marketing and interstate
                                                    10
        ___________________________________________________________________________________________
                                         COMPLAINT FOR DAMAGES
Case 2:20-cv-07063-VAP-AFM Document 1 Filed 08/06/20 Page 11 of 14 Page ID #:11



    1   sales. This conduct is in violation of 15 U.S.C. § 1125(a).
    2         76.    DEFENDANT’s actions constitute knowing, deliberate, and
    3   willful infringement of JARED’s registered copyrighted work. The
    4   knowing and intentional nature of DEFENDANT’s conduct reflected in
    5   this Complaint renders it exceptional under 15 U.S.C. § 1117(a).
    6         77.    As a result of DEFENDANT’s infringement, HANG-O-
    7   MATIC has suffered damages, as well as the continuing loss of
    8   goodwill. The continuing loss of goodwill cannot properly be calculated
    9   and thus constitutes an irreparable harm and an injury for which
   10   HANG-O-MATIC has no adequate remedy at law.
   11                          FOURTH CLAIM FOR RELIEF
   12   UNFAIR COMPETITION UNDER Cal. Bus. & Prof. Code § 17200
   13         78.    Plaintiff hereby incorporates the allegations set forth in the
   14   foregoing paragraphs as if fully set forth herein.
   15         79.    DEFENDANT’s unauthorized derivative work, reproduction,
   16   sale, public display of JARED’s copyrighted work amount to copyright
   17   infringement. Copyright infringement amounts to unfair, unlawful,
   18   and/or fraudulent conduct.
   19         80.    DEFENDANT’s conduct has caused PLAINTIFFS to lose
   20   revenue in the form of lost profits.
   21         81.    PLAINTIFFS have suffered an injury in fact and has lost
   22   money and property as a direct and foreseeable result of
   23   DEFENDANT’s unlawful and/or unfair conduct in violation of Cal. Bus.
   24   and Prof. Code § 17200.
   25         82.    DEFENDANT’s conduct was and is willful.
   26         83.    DEFENDANT’s acts are egregious and have caused
   27   PLAINTIFFS unjust hardship so as to justify an award of exemplary
   28   and punitive damages. Accordingly, punitive damages should be
                                                    11
        ___________________________________________________________________________________________
                                         COMPLAINT FOR DAMAGES
Case 2:20-cv-07063-VAP-AFM Document 1 Filed 08/06/20 Page 12 of 14 Page ID #:12



    1   awarded against DEFENDANT to punish them and deter them and
    2   other such persons from committing such willful, wrongful, and
    3   malicious acts in the future.
    4                                PRAYER FOR RELIEF
    5   WHEREFORE Plaintiff prays for relief as follows:
    6         1.     A judgment that DEFENDANT has infringed JARED’s
    7   registered copyright;
    8         2.     A judgment that DEFENDANT has infringed KARINA’s
    9   registered copyright.
   10         3.     A preliminary and permanent injunction enjoining
   11   DEFENDANT and its agents, servants, employees, affiliates, attorneys,
   12   and all others acting in privity or in concert with DEFENDANT, and its
   13   parent organizations, subsidiaries, divisions, successors and assigns,
   14   and any person having knowledge of such injunction from:
   15                a. further infringing any of KARINA or JARED’s copyrights
   16                    by manufacturing, producing, distributing, circulating,
   17                    selling, marketing, offering for sale, advertising,
   18                    promoting, displaying, or otherwise disposing of any
   19                    goods not authorized by KARINA or JARED that include
   20                    any derivative works or reproductions of KARINA or
   21                    JARED’s copyrighted works;
   22                b. engaging in any conduct constituting an infringement of
   23                    KARINA or JARED’s copyrighted works;
   24                c. effecting assignments or transfers, forming new entities
   25                    or associations or utilizing any other device for the
   26                    purpose of circumventing or otherwise avoiding the
   27                    prohibitions set forth in subparagraphs (a) or (b);
   28         4.     An order directing that this Court retain jurisdiction of this
                                                    12
        ___________________________________________________________________________________________
                                         COMPLAINT FOR DAMAGES
Case 2:20-cv-07063-VAP-AFM Document 1 Filed 08/06/20 Page 13 of 14 Page ID #:13



    1   action for the purpose of enabling PLAINTIFFS to apply to the Court at
    2   any time for such further orders and interpretation or execution of any
    3   Order entered in this action, for the modification of any such Order, for
    4   the enforcement or compliance therewith and for the punishment of any
    5   violations thereof;
    6         5.     An Order directing DEFENDANT to file with this Court and
    7   serve on PLAINTIFFS’ counsel within 30 days after service of an
    8   injunction a report under oath setting forth in detail the manner and
    9   form in which DEFENDANT has complied with the injunction,
   10   pursuant to 17 U.S.C. § 502;
   11         6.     An order directing DEFENDANT to recall and destroy any
   12   remaining infringing items;
   13         7.     A judgment awarding PLAINTIFFS all damages adequate
   14   to compensate for DEFENDANT's infringement of the KARINA’s or
   15   JARED’s copyrighted works;
   16         8.     An accounting of DEFENDANT's profits pursuant to 17
   17   U.S.C. § 504;
   18         9.     An accounting of DEFENDANT's profits pursuant to 15
   19   U.S.C. § 1117;
   20         10.    A judgment trebling any damages awarded pursuant to 15
   21   U.S.C. § 1117;
   22         11.    A judgment awarding PLAINTIFFS damages suffered by
   23   PLAINTIFFS as a result of DEFENDANT's unlawful conduct, in an
   24   amount not less than $300,000;
   25         12.    A judgment awarding PLAINTIFFS punitive damages;
   26         13.    Restitution for DEFENDANT's unjust enrichment as a
   27   result of the conduct complained of herein, including disgorgement of
   28   wrongfully obtained profits and any other appropriate relief;
                                                    13
        ___________________________________________________________________________________________
                                         COMPLAINT FOR DAMAGES
Case 2:20-cv-07063-VAP-AFM Document 1 Filed 08/06/20 Page 14 of 14 Page ID #:14



    1         14.    Pre-judgment and post-judgment interest on the above
    2   damage awards as authorized by law;
    3         15.    Costs of suit and reasonable attorneys' fees as provided by
    4   law; and
    5         16.    Any other remedy to which PLAINTIFFS may be entitled,
    6   including all remedies provided for in 17 U.S.C. §§ 504 and 505, 15
    7   U.S.C. § 1117, Business and Professions Code §§ 117200, and any other
    8   federal or California law.
    9
   10
        Dated: August 6, 2020                           CAMUTI LAW GROUP APC
   11                                                   NATHAN B. CAMUTI
   12
                                                        /Nathan Camuti/
   13                                                   Nathan B. Camuti
                                                        Camuti Law Group APC
   14                                                   33 Brookline
                                                        Aliso Viejo, CA 92656
   15                                                   Telephone: (949) 716-5565
   16                                                   Attorney for Plaintiffs
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                    14
        ___________________________________________________________________________________________
                                         COMPLAINT FOR DAMAGES
